Citation Nr: 9931645	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from November 1942 to December 1945; he died in 
September 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1996, by 
the Columbia, South Carolina Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  A notice of 
disagreement with this determination was received in January 
1997.  A Statement of the Case was issued in February 1997.  
The substantive appeal was received in May 1997.  The 
appellant appeared and offered testimony at a hearing before 
a hearing officer at the RO in October 1997.  A transcript of 
the hearing is of record.  A Supplemental Statement of the 
Case was issued in October 1997.  The Board remanded the 
claim in April 1999 for development of the question of 
mustard gas exposure.  An additional Supplemental Statement 
of the Case was issued in June 1999.  The case is now before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The cause of the veteran's death was carcinoma of the 
left lung with metastases. 

2.  Carcinoma of the lung(s) was not manifested during 
service or within the first post service year.  

3.  The veteran was not service connected for any disability 
during his lifetime.  

4.  The veteran was not exposed to mustard gas during 
service.

5.  A disability of service origin did not aid or lend 
assistance to the production of death. 


CONCLUSIONS OF LAW

1.  Carcinoma of the left lung was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred in service, and is not a residual of mustard gas 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp 1999); 38 C.F.R. §§ 3.307, 3.309, 3.316 
(1999).

2.  A disability of service origin did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp 1999); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran's widow reports that her husband 
during his lifetime had told her that he had been exposed to 
mustard gas during his period of service in World War II.  
She contends that the veteran was thereby exposed to mustard 
gas which caused the lung cancer and the veteran's death.  In 
submitted statements, including in testimony at an October 
1997 RO hearing, she therefore contended entitlement to 
service connection for the cause of the veteran's death, 
presumptively based on mustard gas exposure.  

1.  A Well Grounded Claim

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In general the three elements of a "well grounded" claim are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that, in cases involving 
exposure to specified vesicant agents (mustard gas and 
Lewisite) under 38 C.F.R. § 3.316, the burden of submitting a 
well grounded claim is a relaxed standard rather than the 
generally applicable Caluza test.  Specifically, the Court 
held that under 38 C.F.R. § 3.316 "the veteran is relieved of 
his burden of providing medical evidence of a nexus between 
the current disability and the in-service exposure [....]  The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met. The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas."  Pearlman v. West, 11 Vet. App. 443 (1998).  In cases 
involving exposure to vesicant agents under 38 C.F.R. § 
3.316, the Board must assume that the lay testimony of such 
exposure is true for the purposes of establishing a well-
grounded claim.  Therefore, under the law as provided in 
Pearlman, if a veteran has one of the diseases specified 38 
C.F.R. § 3.316 then all the appellant needs to do is assert 
knowledge of the veteran's exposure to mustard gas and her 
claim is well grounded.  The appellant has met that burden.  
As such, the Board must find that the appellant has submitted 
a well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Pearlman v. West, 11 Vet. App. 443 
(1998).  That is, she has presented a claim which is 
plausible.  All relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

2. Service Connection for the Cause of Death

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The veteran's death certificate shows that the veteran was 
born on October [redacted], 1923, died on September [redacted], 
1960, and was therefore 36 years of age at the time of death.  
The death certificate informs that he died of carcinoma of the 
left lung, with no other conditions listed as contributing to 
the cause of death.  The death certificate indicates that an 
autopsy was performed.  The death certificate was signed by a 
pathologist, which further indicates that the findings on 
autopsy were considered in determining the cause of death.  

The veteran was not service connected for any disorder during 
his lifetime.  

The veteran's service medical records show that he was 
treated for infected tonsils in December 1942, was 
circumcised in February 1944, and was treated for a urethral 
infection in May 1945.  Periodic inservice medical 
examinations and the veteran's service separation examination 
in December 1945 were negative for any form of carcinoma.  

Metastatic adenocarcinoma was first identified upon VA 
hospitalization in April 1960.  The veteran underwent VA 
hospitalization again from June 1960 until his death on 
September [redacted], 1960.  Examiners noted that the cancer 
causative of death involved many parts of the body, including 
the both lungs, the ribs, and multiple vertebrae.  A primary 
site for the cancer was not definitively identified.  The 
cancer was found to be too advanced upon initial 
hospitalization in April 1960 for anything but palliative 
measures.  However, as noted above, the death certificate 
which was apparently based on the autopsy findings, indicated 
that the primary cite of the carcinoma was the left lung.  

Based on the above-noted evidence, it is not demonstrated 
that carcinoma of the lung(s) was present during service or 
within the first post service year.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be presumptively established for the development of certain 
claimed conditions when there was exposure to specified 
vesicant agents during active military service. When there 
was full- body exposure to nitrogen or sulfur mustard gas 
during active service the listed conditions are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung (except 
mesothelioma) cancer and squamous cell carcinoma of the skin.  
When there was full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active service, the listed 
conditions are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma or chronic obstructive 
pulmonary disease.  When there was full-body exposure to 
nitrogen mustard during active service, the listed condition 
is acute non-lymphocytic leukemia.  38 C.F.R. § 3.316 (1999).

As noted above, the appellant contends that the veteran was 
exposed to mustard gas during service, and avers that the 
mustard gas caused the lung cancer causative of death.  As 
the primary site of the veteran's terminal cancer was the 
left lung, the Board has determined that the veteran died of 
lung cancer.  Hence if exposure to nitrogen or sulfur mustard 
gas during service is established, presumptive service 
connection for lung cancer (except mesothelioma) may be 
established. 

As noted above, in cases involving exposure to vesicant 
agents under 38 C.F.R. § 3.316, the Board must assume that 
the lay testimony of such exposure is true for the purposes 
of establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation [38 
C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the appellant's testimony in 
light of all the evidence in the file [....]  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider." Pearlman v. West, 11 
Vet. App. 443 (1998) (emphasis added).

The Board realizes that the nature of chemical warfare 
testing was secret; therefore, development of evidence 
regarding exposure during testing is often difficult. 
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  Section 5.18 e provides instructions 
on the development of evidence of exposure to chemical 
weapons agents for Navy veterans.  This section indicates 
that exposure information related to Navy Department testing 
at facilities other than the Naval Research Laboratory should 
be developed through the National Personnel Records Center 
(NPRC).  This section also indicates that VA has lists of 
service department personnel who were subjected to chemical 
weapons testing and provides a contact point the VA Central 
Office Rating Procedures Staff where the RO can check to see 
if the veteran's name is on any of the lists of Navy service 
persons who participated in those tests.

The Board remanded the case in April 1999 and instructed the 
RO to check with the VA Central Office Rating Procedures 
Staff, pursuant to M21-1, Part 3, Chapter 5, Subchapter II, § 
5.18 d, to determined whether the veteran's name was on the 
lists of Navy service persons who participated in mustard gas 
testing during the veteran's period of service.  The RO 
contacted that staff on May 27, 1999, and determined that the 
veteran's name was not on those lists.  Hence the veteran has 
not been shown by such lists to have participated in mustard 
gas testing. 

There is no indication in any evidence of record, other than 
statements by the appellant, that the veteran was subject to 
mustard gas testing in service.  Service medical records give 
no indication of any disorder of the lungs, and the veteran's 
lungs were noted as normal on his separation examination in 
December 1945.  

In short, the appellant's allegations of the veteran's 
exposure to mustard gas are not substantiated by any other 
evidence.  The veteran himself submitted no statement to the 
VA during his lifetime asserting such exposure.

Whether the requirements of 38 C.F.R. § 3.316 are met, 
including whether the veteran was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts. The 
Board, therefore, must consider the credibility of the 
appellant's testimony in light of all the evidence in the 
file.  See Pearlman v. West, 11 Vet. App. 443 (1998).  In 
this case, the appellant had no first-hand information 
regarding the veteran's alleged exposure to mustard gas 
testing in service, but rather only statements her husband 
made to her while he was alive.  The precise content of those 
statements and the context in which they were made are 
unavailable to the Board.  Only the residual hearsay, as 
presented by the appellant, is available for consideration.  
The Board notes that the veteran may have been subject to 
chemical exposure exercises, as was a common part of basic 
training, without exposure to mustard gas.  As is detailed in 
M21-1, mustard gas experimentation was only conducted with a 
small subset of active duty service persons.  Despite the 
appellant's testimony, the Board does not find sufficient 
evidence - particularly in light of the veteran's absence 
from the lists of Army and Navy volunteers as confirmed by 
the Rating Procedures Staff, Compensation and Pension Service 
- that the veteran was a participant in mustard gas exposure 
experiments, and hence that he was exposed to mustard gas 
during his period of active service.  Accordingly, the Board 
finds as fact that the veteran was not exposed to mustard gas 
during active service.  Therefore, the veteran does not meet 
the requirements of 38 C.F.R. § 3.316.  Accordingly, service 
connection for the cause of the veteran's death on a 
presumptive basis as a residual of mustard gas exposure is 
not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

